DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 7/5/22, has been entered. Claims 1-21 are pending with claim 21 being currently added. 
Response to Amendment
Newly added claim 21 recites claim limitations that were previously not included in the claims and therefore not examined. New claim 21 has caused a drawing objection as set out below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 21, the recited second bore and the recited electrical component positioned in the second bore must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It appears that this structure is illustrated in Fig. 3. If such is the case, applicants should identify the recited structure by element number and amend the specification as necessary. Such an amendment to the drawing and specification will not be treated as new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 3965736) in view of Baker (US 20170363079) and in view of Harding et al. (US 20170306745).
Regarding claims 1, 5, 10-11, and 16: Welton discloses an apparatus 32, a system, and a method comprising a body comprising a first clamping mechanism (upper side of Fig. 5) configured to grip a tubular member 21 of a beam pump unit at a first location along the tubular member (Figs. 5-8; col. 4, lines 50-58). Welton discloses a second clamping mechanism (lower side of Fig. 5) configured to grip the tubular member at a second location along the tubular member that is axially-offset from the first location (Figs. 5-8; col. 4, lines 50-58). Welton discloses a base 35 positioned at least partially between the first and second clamping mechanisms (Figs. 5-8; col. 4, lines 50-58). Welton discloses a strain gauge 31’coupled to the base and configured to measure a strain on the tubular member as the tubular member moves (Figs. 5-8; col. 4, line 50-col. 5, line 2).
Walton does not explicitly disclose a gyroscope configured to measure an orientation, an angular velocity, or both of the beam pump unit as the beam pump unit operates or an accelerometer configured to measure an acceleration of the beam pump unit as the beam pump unit operates. Baker also discloses a body 166 comprising a strain gauge coupled to the base and configured to measure a strain on the tubular member as the tubular member moves but also teaches a gyroscope configured to measure an orientation, an angular velocity, or both of the beam pump unit as the beam pump unit operates or an accelerometer configured to measure an acceleration of the beam pump unit as the beam pump unit operates (Figs. 1, 2; [0018]-[0020]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the apparatus of Welton to include a gyroscope and accelerometer as taught by Baker. As both Welton and Baker teach measuring/monitoring devices attached to a polished rod, as Welton and Baker both include a strain gauge, and as Baker teaches the addition of other sensors including a gyroscope and accelerometer, it would have been within routine skill to have selected and added additional sensors, if needed or desired, from a finite selection of well-known and usable sensors. Such a selection, simple addition, and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Welton discloses that the base has a bore formed at least partially therethrough, such that the base defines first and second thin segments on either side of the bore (Figs. 5-8; col. 4, lines 50-58). Welton, as modified by Baker, discloses an enclosure coupled to the body; a circuit positioned within the enclosure, wherein the circuit is configured to receive measurements from the strain sensor, the gyroscope, and the accelerometer; and a transceiver positioned within the enclosure, wherein the transceiver is configured to wirelessly transmit the measurements to an external computing system (Baker - Figs. 1, 2; [0018]-[0023]). Welton, as modified by Baker, discloses coupling an integrated sensor to a polished rod of a beam pump unit, measuring a strain parameter using the strain gauge, measuring a gyroscopic parameter using the gyroscope, and measuring an acceleration parameter using the accelerometer (see above; Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]).
Welton, as modified by Baker, discloses a computing system configured to perform operations, the operations comprising determining a position of the tubular member based at least partially upon the orientation and the acceleration at a plurality of different times and determining a load on the tubular member based at least partially upon the strain at the plurality of different times (Baker - [0018], [0020], [0026]). As discussed above Welton, as modified by Baker, discloses determining load and position but does not explicitly disclose correlating the position and the load at the plurality of different times. Harding discloses correlating the position and the load at the plurality of different times (Figs. 1-2, 3B; abstr.; [0018], [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the apparatus of Welton, as modified by Baker, to include correlating the position and the load at the plurality of different times as taught by Harding. As Welton, Baker, and Harding teach measuring/monitoring devices attached to a polished rod and as Harding teaches specific computer operations and correlations, it would have been within routine skill to have selected and analyzed specific desired data from a finite selection of well-known, accessible, and usable data. Such a selection, simple addition, and analysis would have been predictable with a reasonable expectation for success and no unexpected results. Welton, as modified by Baker and Harding, discloses generating a plot of the position versus the load at the plurality of different times (Harding -  Figs. 1-2, 3B; abstr.; [0018], [0025], [0027], [0063]). 
Regarding claim 2: Welton discloses that the tubular member comprises a polished rod of the beam pump unit (Figs. 5-8; col. 4, lines 50-58).
Regarding claim 3: Welton, as modified by Baker, discloses that the gyroscope is coupled to the body (Baker - Figs. 1, 2; [0018]-[0020]). 
Regarding claim 4: Welton, as modified by Baker, discloses that the accelerometer is coupled to the body (Baker - Figs. 1, 2; [0018]-[0020]). 
Regarding claim 6: Welton discloses that a cross-sectional shape of the bore is circular (Figs. 5-8; col. 4, lines 50-58). 
Regarding claim 7: Welton discloses that the first thin segment is formed between the bore and a side of the base, and wherein the side of the base has a recess formed therein proximate to the bore (Figs. 5-8; col. 4, lines 50-58). 
Regarding claim 8: Welton, as modified by Baker, does not explicitly disclose that the strain gauge is coupled to an inner surface of the body that defines the bore. Instead, Welton discloses that the strain gauge is on an outer surface (Fig. 5) and Baker only schematically discloses sensors (Figs. 1, 2; [0018]-[0020]), including a strain gauge, and is thus silent regarding the physical position of the strain gauge. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have positioned the strain gauge to be coupled to an inner surface of the body that defines the bore. As both Welton and Baker teach using a strain gauge and as it is notoriously well-known to place a strain gauge where the most accurate measurements can be obtained, it would have been within routine skill to have positioned the strain gauge on an inner surface of the body if so necessary or desired. Such a positional selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
Regarding claim 9: Welton discloses that the strain gauge comprises: a first portion coupled to or embedded within the first thin segment; and a second portion coupled to or embedded within the second thin segment (Fig. 5). 
Regarding claim 12: Welton discloses that the body is in the shape of an I-beam (Fig. 5). 
Regarding claim 13: Welton, as modified by Baker, does not explicitly disclose that the first and second thin segments each have a thickness that is less than 1 mm. However, Welton teaches that the thin segments are a “thin-walled section” (Figs. 4, 7; col.4, lines 25-31; col. 4, lines 58-62). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the thin walls, as taught by Welton, to be a desired or required thickness. Welton explicitly teaches that with a thin wall it will be apparent that elongation of polish rod, when upper and lower sections are clamped thereto, will cause corresponding elongation in the thin walled central body section 30. It would have been within routine skill to have selected the most desirable wall thickness, of the thin-walled section, in order to achieve reliable measurements. Such a thickness selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that A change in size is generally recognized as being within the level or ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 14: Welton discloses that a side of the base defines a recess, and wherein the first thin segment is between the recess and the bore (Fig. 4, 5, 7). 
Regarding claim 17: Welton, as modified by Baker, discloses that the strain parameter, the gyroscopic parameter, and the acceleration parameter are measured while the polished rod is moving up, down, or both (Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]).
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 3965736), Baker (US 20170363079), and Harding et al. (US 20170306745), as applied to claims 11, 14, and 16-17 above, and further in view of Picon (US 20200123892).
Welton, Baker, and Harding disclose the invention substantially as claimed and as discussed above.
Regarding claims 15 and 18: Welton, as modified by Baker and Harding, does not explicitly disclose that the strain is measured as an analog voltage value, that the circuit converts the analog voltage value to a digital voltage value, and that the transceiver transmits the digital voltage value. Picon discloses that the strain is measured as an analog voltage value, that the circuit converts the analog voltage value to a digital voltage value, and that the transceiver transmits the digital voltage value ([0014], [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have received and converted the analog strain measurement, as taught by Picon, so that that the transceiver transmits the digital voltage value. As it is notoriously well known that strain measurements are typically analog and as digital computers are notoriously well known and used in the art, it would have been within routine skill to have incorporated the analog to digital converters to allow a signal (digital) that can be processed and transmitted by digital equipment. Such a conversion selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 19: Welton, as modified by Baker, Harding, and Picon, discloses transmitting the digital voltage values to an external computing system using a transceiver positioned within the enclosure (Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]). 
Regarding claim 20: Welton, as modified by Baker, Harding, and Picon, discloses converting the digital voltage values into a strain value, a gyroscopic value, and an acceleration value, and generating a dynacard based at least partially upon the strain value, the gyroscopic value, and the acceleration value (Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]; Picon - ([0011], [0012], [0014], [0015], [0016], [0025]).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the above Drawing objection. 
Response to Arguments
Applicants’ amendments and arguments, filed 7/5/2022, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments have been considered but are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/15/2022